                           Case 18-10512-KBO             Doc 2283        Filed 01/27/21         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                         )
             In re:                                                      )      Chapter 11
                                                                         )
             Zohar III, Corp., et al.,1                                  )      Case No. 18-10512 (KBO)
                                                                         )
                                                Debtors.                 )      Jointly Administered
                                                                         )
                                                                         )      Ref. Docket No. 2248

                       CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 2248

                      The undersigned hereby certifies that, as of the date hereof, he has received no answer,

         objection, or other responsive pleading to the Thirty-Fourth Monthly Application of Young

         Conaway Stargatt & Taylor, LLP for Allowance of Compensation for Services Rendered and

         Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession for the Period

         from December 1, 2020 through December 31, 2020 [Docket No. 2248] (the “Application”) filed

         on January 8, 2021.

                      The undersigned further certifies that he has reviewed the Court’s docket in these cases,

         and no answer, objection, or other responsive pleading to the Application appears thereon.

         Objections to the Application were to be filed and served by 4:00 p.m. (ET) on January 25, 2021.

                      Pursuant to the Order Establishing Procedures for Interim Compensation and

         Reimbursement of Expenses of Professionals [Docket No. 293], the Debtors are now authorized to

         pay 80% ($503,768.80) of requested fees ($629,711.00) and 100% of requested expenses

         ($92,994.52) on an interim basis without further order of the Court.




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
23375641.37
                    Case 18-10512-KBO   Doc 2283     Filed 01/27/21       Page 2 of 2




          Dated: January 27, 2021       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                 Wilmington, Delaware
                                        /s/ Shane M. Reil
                                        James L. Patton, Jr. (No. 2202)
                                        Robert S. Brady (No. 2847)
                                        Michael R. Nestor (No. 3526)
                                        Joseph M. Barry (No. 4221)
                                        Ryan M. Bartley (No. 4985)
                                        Shane M. Reil (No. 6195)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Facsimile: (302) 571-1253
                                        Email: jpatton@ycst.com
                                                rbrady@ycst.com
                                                mnestor@ycst.com
                                                jbarry@ycst.com
                                                rbartley@ycst.com
                                                sreil@ycst.com

                                        Counsel to the Debtors and Debtors in Possession




23375641.37

                                                 2
